Citation Nr: 1026470	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-35 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss 
disability.

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a right knee 
disability.

6. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to July 
1975.  He also served as a member of the Army National Guard for 
numerous years, to include (but not specifically limited to) from 
August 1976 to August 1977, November 1977 to November 1981, and 
in the early 1990s.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

In August 2008, the Veteran testified at a personal hearing 
before the undersigned sitting at the RO.  A transcript of that 
hearing has been associated with the claims file.

In a February 2009 decision, the Board denied the claim for 
service connection for tinnitus and remanded the other claims for 
additional development and adjudicative action.  

The Veteran appealed the Board's denial of service connection for 
tinnitus to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2009, the Veteran and the Secretary 
of VA filed a joint motion to vacate the Board decision and 
remand it for the Board to provide more adequate reasons and 
bases.  The Court granted the motion that same month and the case 
has been returned to the Board for further appellate review.

Coincidentally, the other claims the Board had remanded in 
February 2009 have been returned to the Board for further 
appellate review. 

The issues of entitlement to service connection for a low back 
disability, right knee disability, and left knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, tinnitus 
had its onset in service.

2.  Hearing loss was not shown in service and sensorineural 
hearing loss was not manifested to a compensable degree within 
one year following discharge from service.  The preponderance of 
the credible evidence is against a finding that bilateral hearing 
loss is attributable to service.  

3.  The preponderance of the credible evidence is against a 
finding that diverticulitis had its onset in service; it was 
first manifested many years after service discharge.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  Bilateral hearing loss was not incurred in or aggravated by 
service and sensorineural hearing loss may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

3.  Diverticulitis was not incurred in or aggravated by service, 
including as secondary to Agent Orange exposure, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3,309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 (2009), 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  A VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the United 
States Court of Appeal for the Federal Circuit held that the VCAA 
notice must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied by 
post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability and 
the effective date of an award. The timing requirement enunciated 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies 
equally to all five elements of a service connection claim. Id.

With regard to the claim of entitlement to service connection for 
tinnitus, the Board notes that service connection is being 
granted.  As such, any deficiencies with regard to the notice 
requirements as to this claim are not prejudicial.

Regarding the remaining issues, the Board finds that the VA's 
duties under the VCAA and the implementing regulations have been 
fulfilled with respect to the appellant's claims.  In an August 
2006 letter, the Veteran was provided adequate notice as to the 
evidence needed to substantiate his claims, what evidence was to 
be provided by the appellant, what evidence the VA would attempt 
to obtain on his behalf, and how disability evaluations and 
effective dates are assigned once service connection has been 
awarded.  This letter predated the rating decision on appeal.

VA has a duty to assist the appellant in the development of the 
claim.  This duty includes providing an examination when 
necessary.  VA obtained VA treatment records and private medical 
records identified by the Veteran.  Additionally, he was provided 
a hearing before the Board in August 2008.  

In February 2009, the Board remanded the claims for additional 
development and adjudicative action, including providing VA 
examinations and obtaining medical opinions in connection with 
the claims being decided.  The Board also requested that 
additional records be obtained.  Specifically, it requested that 
an attempt be made to obtain VA treatment records from the VA 
Medical Center in Houston, Texas, from approximately 1977.  A 
request for these records was made in March 2009.  That same 
month, the supervisor for the release of records stated there 
were no records found at that facility with the Veteran's Social 
Security number or other identifying information.  The RO 
properly informed the Veteran of its inability to obtain these 
records in the April 2010 supplemental statement of the case. 

The Board also requested that VA contact the appropriate 
authorities and request verification of all dates of active duty 
for training and inactive duty training during the Veteran's 
National Guard service.  The AMC sought out the records, which 
records were received in January 2010. 

The Board finds that the February 2009 remand instructions were 
substantially followed.  VA examinations were conducted in 
January and February 2010, and the examiners provided medical 
opinions with rationales.  

At the August 2008 hearing, the Veteran testified that he was in 
receipt of Social Security disability benefits for his low back 
and bilateral knee disabilities.  See Transcript on pages 20-21.  
At that time, VA had obtained a CD-rom from the Social Security 
Administration (SSA) pertaining to the Veteran's disability 
benefits.  The evidence on the CD-rom substantiates the Veteran's 
allegation that his claim for Social Security Administration 
disability benefits pertained to his knees and low back.  The 
Board finds, however, that the CD-rom does not contain all of the 
records associated with the disability determination, as there 
was no decision from an Administrative Law Judge.  Part of the 
purpose of the Board's remand will be to obtain any additional 
records from the Social Security Administration pertaining to the 
Veteran's claim for disability benefits.  Nevertheless, it is 
clear that the Veteran's Social Security Administration benefits 
do not pertain to the disabilities involving his hearing loss or 
diverticulitis, and thus the Board may decide these issues at 
this time.

The Board concludes that the VA has satisfied its duties to 
notify and to assist the claimant in this case.  No further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Analysis-Service Connection

The Veteran states that service connection for tinnitus, 
bilateral hearing loss, and diverticulitis is warranted.  At the 
August 2008 hearing before the undersigned, he testified he was 
exposed to loud noises while serving in Vietnam.  He noted he was 
not offered nor provided hearing protection at that time.  The 
Veteran was asked whether his tinnitus had begun in service and 
he stated that he had always had ringing in his ears after he had 
come back from Fort Hood.  He testified that following service, 
he drove a truck hauling gasoline, which did not involve loud 
noise, and then worked for an electric company, where he was 
required to wear earplugs (or safety glasses).  The Veteran also 
testified he was a demolition specialist for the National Guard.  

Regarding diverticulitis, the Veteran stated that while in 
service in the Army, he had been treated for stomach cramps and 
was given Maalox.  The Veteran testified that he continued to 
have these stomach/gastrointestinal problems after that in-
service incident.  He stated that in 1992, it got worse and he 
went to see a doctor.  The Veteran wondered whether such symptoms 
were due to Agent Orange exposure.  

The Board has reviewed all the evidence in the Veteran's claims 
file to include his written contentions and VA medical records.  
Although there is an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
disabilities, such as a sensorineural hearing loss, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d). 

In general, to prevail on the issue of service connection, there 
must be competent and credible evidence of (1) a current 
disability, (2) in-service occurrence or aggravation of a disease 
or injury; and (3) a nexus between an in-service injury or 
disease and the current disability.  See generally Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6) (2009).  The last date on which such a 
veteran shall be presumed to have been exposed to an herbicide 
agent shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

The Veteran asserts that his diverticulitis may have resulted 
from exposure to Agent Orange while he was in Vietnam.  As he has 
the requisite service, as set forth above, he is presumed to have 
been exposed to an herbicide agent.  

Whenever VA's Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and (B) 
the occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for the purposes of this 
section.  38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-
41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
a claimant is not precluded from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F. 3d 1039, 
1042 (Fed. Cir. 1994).

After having carefully reviewed the evidence of record, the Board 
finds that resolving all reasonable doubt in favor of the 
Veteran, the evidence supports the award of service connection 
for tinnitus.  However, the Board finds that the preponderance of 
the evidence is against the claims of entitlement to service 
connection for bilateral hearing loss disability and for 
diverticulitis.  The Board will address each issue separately.

A.	Tinnitus

The Veteran was provided with a VA examination in January 2010.  
At that time, he reported bilateral tinnitus, which he stated he 
had had for "a long time."  He also reported the same 
occupational history as that he described at the August 2008 
hearing.  The Veteran stated that his tinnitus could last from a 
few hours up to a day at a time.  When asked about its etiology, 
the examiner stated that she could not resolve that question 
without resort to speculation.  Specifically, she stated that 
there was no documentation that the Veteran reported tinnitus in 
service and observed that his hearing was normal in September 
1976, which was one year after his release from service in the 
Army.  She noted the Veteran had a current complaint of tinnitus, 
but had been vague as to its onset.  The audiologist stated that 
tinnitus could have evolved over time given the nature of the 
Veteran's occupational noise exposure.

The Veteran is competent to report ringing in the ears while in 
service, which he essentially stated at the August 2008 hearing, 
and continued ringing of the ears since service, as such are 
symptoms that are observable to a lay person.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

In not attributing tinnitus to service, the audiologist found the 
Veteran's report of the onset of tinnitus "vague."  However, 
the Board finds that his report of the onset of tinnitus at the 
August 2008 hearing as occurring while in service is not vague.  

The Board finds the Veteran's allegations of ringing in the ears 
in service to be credible.  He has also stated that such ringing 
has continued since that time.  Thus, with resolution of all 
reasonable doubt in the Veteran's favor, the criteria for service 
connection for tinnitus have been met, and an allowance is 
justified.

B.	Hearing Loss

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

In this case, the Veteran has not attempted to attribute his 
bilateral hearing loss to a period of active duty for training.  
Rather, his allegation is that noise exposure during his service 
in Vietnam has caused his current hearing loss disability.

The service treatment records from the Veteran's period of 
service in the Army (1970 to 1975) fail to establish that he had 
a hearing loss disability as defined by VA regulation, see 
38 C.F.R. § 3.385, although there was some evidence of hearing 
loss in the right ear (but not a "disability" as contemplated 
by 38 C.F.R. § 3.385), see Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss).  For example, a January 1975 report of medical 
examination shows one elevated reading of 30 decibels.  See Item 
# 71.  Otherwise, all other thresholds were 20 decibels and 
below.  Id.  The Veteran's hearing was tested at discharge from 
his Army service in June 1975, and was clinically normal at that 
time, with all thresholds showing 0 to 10 decibels.  See Report 
of Medical Examination, dated June 11, 1975; Hensley, 5 Vet. 
App. at 157.  At that time, the Veteran denied ever having or 
having then "hearing loss."  See Report of Medical History, 
dated June 11, 1975, at Item # 11.   

Approximately one year after his service discharge, the Veteran's 
hearing was tested again, and it was normal.  See Report of 
Medical Examination, dated September 10, 1976.  He again denied 
any history of "hearing loss" at that time.  See Report of 
Medical History, dated September 10, 1976 at Item # 11.  
This evidence establishes that sensorineural hearing loss was not 
manifested to a compensable degree within one year following 
service discharge in 1975, as the hearing loss in the September 
1976 report of medical examination did not even rise to the level 
of hearing loss "disability" as contemplated by 38 C.F.R. 
§ 3.385.

Thereafter, the Veteran's hearing was tested regularly while he 
was in the National Guard.  The first time the Veteran's left ear 
met the criteria for a hearing loss disability under the 
provisions of 38 C.F.R. § 3.385 was in March 1986, which is more 
than 10 years following discharge from service.  See Report of 
Medical Examination, dated March 23, 1986.  The Veteran's hearing 
for the right ear did not show a hearing loss disability at that 
time, or when examined in January 1990.  See id. and Report of 
Medical Examination, dated January 27, 1990.  

The objective records from the Veteran's service in the National 
Guard show that he denied any hearing loss in 1980 and 1982.  See 
Reports of Medical History, dated August 11, 1980, and January 
15, 1982, at Item # 11.  This is evidence against continuity of 
symptomatology following discharge from service.  The first time 
the Veteran reported hearing loss was in January 1990, and the 
examiner noted that it had begun in 1986.  See Report of Medical 
History, dated January 27, 1990.  At that time, the Veteran 
reported hearing loss pertaining to his left ear only.  The first 
time the Veteran reported hearing loss in the right ear was in 
his August 2006 application for compensation benefits for hearing 
loss.  The first documented evidence showing that the right ear 
hearing loss rose to the level of a "disability" was in August 
2008.  The fact that hearing loss disability was not shown in the 
left ear until 1986 and in the right ear until 2008 is evidence 
that weighs against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment of 
the claimed condition for many years after service).  Moreover, 
while the Veteran's own statements as to a history of observable 
symptoms can overcome a gap in documented treatment, statements 
of continuity are not here found to be credible, based on the 
evidence as set forth above, and in particular the Veteran's 
express denials of a history of hearing loss symptoms at any time 
before 1990.

The Board is aware that the Veteran has been awarded service 
connection for posttraumatic stress disorder based upon a finding 
that he engaged in combat.  In this regard, 38 U.S.C.A. § 1154(b) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in-service 
incurrence or aggravation of a disease or injury shall be 
accepted if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the lack of official 
record of such incurrence or aggravation during service.  
Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 
C.F.R. § 3.304(d).  However, 38 U.S.C.A. § 1154(b) does not 
address the questions of the existence of a present disability or 
of a nexus between such disability and service.  See also Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995).

The Board accepts that the Veteran had noise exposure in service.  
While hearing loss was not shown in service, service connection 
may still be established if post-service evidence satisfies the 
criteria of 38 C.F.R. § 3.385 and the evidence links the present 
hearing loss to active service.  See Hensley, 5 Vet. App. at 158.  
However, here, there is competent evidence that the current 
hearing loss disability is less likely related to service.  In 
the January 2010 VA examination report, the audiologist 
determined that it was less likely as not that the Veteran 
incurred hearing loss due to in-service noise exposure.  She 
stated that the September 1976 hearing test showed tested 
thresholds to be within normal limits, which was approximately 
one year following discharge from service.  The audiologist noted 
that the trend of hearing loss was not documented until the 
Veteran's service in the National Guard.  Finally, she added that 
the Veteran's occupational noise exposure following service 
discharge contributed to his hearing loss.  There is no competent 
evidence to refute this medical opinion, which was based on 
review of the record with a rationale provided.  In other words, 
the Board accords the opinion high probative value due to its 
finding that the examiner both reviewed the record and provided a 
rationale for her opinion.

Currently, the only evidence of record supporting the Veteran's 
claim that hearing loss is due to service is his own lay opinion.  
The Board notes that the Veteran's own statements over the years 
show he denied hearing loss for many years after service 
discharge in 1975.  Again, to the extent that he now claims 
hearing loss since service, the Board finds the statements he 
made contemporaneously with the reports of medical history 
beginning at discharge from service and for the years following 
service are significantly more probative, as he made them 
contemporaneously with the time period in question.  His current 
allegation of chronic hearing loss since service is accorded no 
probative value as it is inconsistent with statements he made 
previously.

In sum, the record does not support a grant of service connection 
for bilateral hearing loss.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable with this claim because the preponderance of the 
evidence is against the claim for service connection for hearing 
loss.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

C.	Diverticulitis

Although the Veteran's in-service Agent Orange exposure is 
presumed based on his active service in Vietnam, diverticulitis 
is not among the diseases for which service connection is 
available on a presumptive basis due to in-service herbicide 
exposure.  Thus, the Board finds that service connection for 
diverticulitis is not warranted on a presumptive service 
connection basis.  The remaining analysis will consider whether a 
grant of direct service connection on a nonpresumptive basis is 
justified.

The service treatment records show complaints of gastrointestinal 
symptoms in January 1974.  At that time, the Veteran `reported a 
two-month history of abdominal cramping the morning after alcohol 
ingestion.  He also reported occasional loose bowel movements, 
but none at that time.  He was given Maalox.

After that incident, however, the service treatment records do 
not show continued complaints or clinical findings pertaining to 
the Veteran's gastrointestinal system.  For example, January and 
June 1975 reports of medical examination shows that clinical 
evaluation of the abdomen and viscera was normal at those times.  
In a June 1975 report of medical history completed by the 
Veteran, he denied any history of stomach, liver, or intestinal 
trouble.  In September 1976, August 1980, January 1982, March 
1986, and January 1990 reports of medical examination and reports 
of medical history completed by the Veteran all showed normal 
clinical evaluation of the abdomen and viscera and reflected a 
denial by the Veteran of stomach, liver, or intestinal trouble.  
The post-service evidence first documents diverticulitis in a 
private report dated in 1992.  

The above evidence shows a lack of any continuity of 
symptomatology from the 1974 in-service incident of 
gastrointestinal complaints up until approximately 15 years 
following the Veteran's discharge from service.  It is not that 
the evidence is silent for gastrointestinal symptoms; rather, 
there is affirmative evidence from the Veteran that he did not 
have gastrointestinal symptoms for years after his discharge from 
service.  Thus, to the extent that the Veteran alleges 
gastrointestinal problems from 1974 until the diagnosis of early 
diverticulitis in 1992, such statements and testimony are 
rejected as not credible.  The Board accords more probative value 
to statements he made contemporaneously with the reports of 
medical history he completed from 1975 to 1990 than statements he 
makes now, given the passage of time and given that such current 
statements have been made in connection with a claim for monetary 
benefits.  

Additionally supporting the finding that a chronic 
gastrointestinal disability did not have its onset in service is 
a September 1992 private medical record noting  "early" 
diverticulitis.  Such wording would tend to establish that 
diverticulitis recently had its onset, which is evidence against 
a finding that it is attributable to service, as the diagnosis 
was shown approximately 17 years following discharge from 
service.

Finally, there is a February 2010 competent VA medical opinion 
wherein a VA physician examined the record, reported the relevant 
facts, and consulted with a gastrointestinal specialist about the 
facts in the case.  She determined that it was less likely than 
not that the Veteran's diverticulitis began in service or was 
otherwise related to service.  She noted that there was only one 
incident in service and that there was a lack of gastrointestinal 
complaints until 1992.  The physician stated that the 
gastrointestinal specialist reported that diverticular disease 
increased with age and was uncommon before the age of 40.  There 
is no competent evidence to refute this medical opinion, which 
was based on review of the record with a rationale provided.  In 
other words, the Board accords such opinion high probative value 
due to a finding that the examiner both reviewed the record and 
provided a rationale for her opinion.

Currently, the only evidence of record supporting the Veteran's 
claim that diverticulitis is due to service is his own lay 
opinion.  Again, the Veteran's own statements over the years show 
he denied stomach and intestinal problems for approximately 15 
years after service discharge in 1975.  Thus, his own statements 
fail to show any continuity of symptomatology.  To the extent 
that he has attempted to allege that the symptoms he experienced 
in service were related to his currently diagnosed 
diverticulitis, the Board finds the Veteran is not competent to 
provide such an opinion.  In this case, the opinion would need to 
be provided by a medical professional.  Indeed, while the holding 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg,  
the question of causation here involves a more complex and non-
observable relationship that the Veteran is not competent to 
address.

In sum, the record does not support a grant of service connection 
for diverticulitis.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine, however, is 
not applicable with this claim because the preponderance of the 
evidence is against the claim for service connection for 
diverticulitis.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for tinnitus is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Service connection for bilateral hearing loss disability is 
denied.

Service connection for diverticulitis is denied.


REMAND

The Board finds that the claims for service connection for a low 
back disability and right and left knee disabilities must be 
remanded for additional development.  Specifically, as noted 
above, VA obtained a CD-rom from the SSA.  The Veteran has 
reported that his application for SSA disability benefits 
pertained to his low back and right and left knees.  

The Board was able to view the documents on the CD-rom, which 
appear not to be complete.  The Board is experienced in reviewing 
SSA records, and the amount of documentation tends to be 
significantly more than what is shown on the CD-rom.  
Additionally, there is no SSA decision in the CD-rom, which is 
one of the documents that almost universally is associated with 
the records received from  when VA requests records from the SSA.  

Apparently, the CD-roms coming from the SSA are now encrypted.  
This CD-rom was obtained in September 2008, which may explain why 
the Board was able to review the documentation stored in it.  
There is an agreement between the Veterans Benefits 
Administration (VBA) and the Board that VBA will print out the 
documents on the SSA CD-rom.  Thus, the Board will request that 
the RO/AMC print out the records from the CD-rom received in 
September 2008 and any subsequent CD-rom obtained from the SSA.

It is further observed that VA provided the Veteran with a VA 
examination in February 2010, and the physician provided medical 
opinions regarding the low back and bilateral knee disabilities.  
Should additional records, if obtained, from the SSA include 
additional facts related to the Veteran's low back and right and 
left knees, the RO/AMC should seek clarifications of the etiology 
opinions from the February 2010.  If that physician is no longer 
with VA (and additional evidence from the SSA is received that 
has not been reviewed by VA previously), the RO/AMC should then 
provide the Veteran with a new examination and obtain medical 
opinions as to the etiology of the disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the SSA and 
request all pertinent documentation 
pertaining to any claim for disability 
benefits by the Veteran including any medical 
records that Social Security has regarding 
the Veteran and any decision issued by an 
Administrative Law Judge.  These records 
should be associated with the claims file.  
If this search yields a negative result, this 
fact must be noted in the record and 
communicated to the Veteran. 

2.  If the records from the SSA are received 
on a CD-rom, the RO/AMC must print out the 
contents and associate them with the claims 
file.

3.  If additional records that have not been 
reviewed by VA previously are received from 
the SSA, the RO/AMC should seek 
clarification, in the form of an addendum,  
from the VA physician who examined the 
Veteran in February 2010.  The claims folder 
should be made available to the examiner for 
review.  The Veteran need not be examined.  

With respect to the low back, the examiner is 
informed the Veteran sustained a low back 
strain during a period of active duty for 
training from July 23, 1983, to August 6, 
1983.  A September 29, 1983, clinical record 
shows that the Veteran continued to report 
pain in his lower back.  X-rays showed marked 
narrowing of the L5-S2 interspace.  The 
Veteran reported that he drove a gas truck, 
which required him to do a lot of heavy 
lifting and pulling.  It was noted that the 
Veteran should not be doing excessive 
lifting.  

The examiner is asked to offer an opinion as 
to whether it is at least as likely as not 
that any current low back disorder had its 
onset during active service or is related to 
any in-service disease or injury.  

With respect to the right knee, the examiner 
should also provide an opinion as to whether 
it is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that the 
right knee disorder is related to any 
injuries incurred during active service.

With respect to the left knee, the examiner 
should provide an opinion as to whether it as 
at least as likely as not that any disability 
found is related to any injuries incurred in 
service and/or to his period of inactive duty 
training in June 1992.  

It is requested that reasoning be afforded in 
support of any opinion provided.  If the 
examiner cannot respond without resorting to 
speculation, he should explain why a response 
would be speculative.

4.  If the February 2010 VA physician is no 
longer available, and additional evidence is 
received from the Social Security 
Administration that has not been reviewed by 
the February 2010 examiner, the Veteran 
should be afforded a VA orthopedic 
examination to determine the nature and 
etiology of any current low back and knee 
disorders.  The claims folder should be made 
available to the examiner for review.  All 
tests and studies (including x-rays) deemed 
necessary should be accomplished.  The 
examiner should consider the relevant facts, 
as outlined above (in action paragraph #3).

5.  Thereafter, readjudicate the Veteran's 
claims of entitlement to service connection 
for a low back disability, a right knee 
disability, and a left knee disability.  If 
any of the decisions remain adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

					(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


